Arnold, J.,
delivered the opinion of the court.
Under the Code of 1880 the service of process on the appellant, *30as shown by the record, did not warrant judgment' by default against him.
Sections 2442 and 2443 of the code, regulating the manner of summoning a garnishee, are new provisions in our statutes. They provide that “the manner of summoning a garnishee shall be to read to him the writ of attachment, if he requires it, and to inform him that he must appear at the court to which the writ of attachment is returnable, there to answer on oath, in writing, what he is indebted or was indebted to the defendant in the attachment at the time of the summoning of such garnishee or since that time, or what effects of the defendant he has in his hands or had at the time of such summons or has had since, and what other persons, to his knowledge or belief, are indebted to said defendant or have effects of his in their hands, and a return by the officer executing it on the attachment that he has summoned certain persons, naming them, as garnishees, shall be a sufficient return of the summoning of such garnishees.
“ It shall not be necessary to furnish a garnishee with a copy of the writ of attachment, but he may demand and receive from the officers summoning him a notice in writing of the answer he is required to make, as above set forth, and it shall be the duty of the officer, upon such demand, to deliver to the garnishee such written summons.”
A writ of garnishment is original, process as to the garnishee, and in some respects its service is governed by the rules prescribed as to the service of other original processes. Under § 1528 of the code a general return as to a garnishee named in the writ of “Executed,” with the date and signature of the officer, would be as valid as a return by the officer under §§2442 and 2443, that he “has summoned certain persons, naming them, as garnishees.” Such return in either case would imply that the process had been served in the manner required by law. Benson v. Halloway, 59 Miss. 358. But when the return is special and sets forth, as in this case, how the process was executed, no presumption is indulged in favor of its validity, and it must appear from the return that the law has been complied with.
*31If it be assumed that the return made in this case implies that a copy of the writ was delivered to the appellant personally, there is no provision of the code which renders such service valid as to a garnishee. Section 1527 of the code provides that original process may be served personally by the delivery of a copy, and but for §§ 2442 and 2443 of the code prescribing the specific mode of summoning a garnishee, delivery of a copy personally would be sufficient as to him. But when the three sections are construed together, as they must be, the first is so limited and qualified by the other two as to repel the suggestion that what is required to be done in the one case would be sufficient in the other.
Reversed,